Citation Nr: 0421742	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-35 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to March 
1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

During his lifetime, the veteran was awarded service 
connection for pulmonary tuberculosis.  The certificate of 
death shows that the veteran died in October 2001 of chronic 
obstructive pulmonary disease and coronary artery disease.  
The appellant, the veteran's daughter, contends in essence 
that the cause of the veteran's death was related to the 
veteran's service-connected disability.  

The record shows that prior to his death, the veteran was 
hospitalized in March 2001, and from May 2001 to August 2001.  
Pulmonary tuberculosis was included among the diagnoses 
listed for these hospitalizations.  Given that treatment and 
the proximity to the veteran's death, an attempt to obtain 
the records from these hospitalizations should be made.  

The evidence also includes statements from a private 
physician, Andres D. Gumban, Jr. who indicated the veteran 
was his patient since 1974.  Dr. Gumban also offered an 
opinion that linked pulmonary tuberculosis with chronic 
obstructive pulmonary disease.  The records of Dr. Gumban's 
treatment of the veteran would be useful in making a 
determination in this case, and an attempt should be made to 
obtain them.  

An opinion from a VA physician is also part of the record.  
That opinion concluded that the veteran's pulmonary 
tuberculosis did not cause chronic obstructive disease, but 
the wording of the preceding rationale for that conclusion 
was such that it is not clear why the adverse conclusion was 
made.  In view of that, and the likelihood of receipt of 
additional evidence, a clarification of this opinion should 
be sought.  

Under the circumstances, the appeal is remanded for the 
following:  

1.  After obtaining appropriate authorization, the 
RO should attempt to obtain the records of the 
veteran's treatment from Andres D. Gumban, Jr. MD, 
together with those from his hospitalization in 
March 2001 and between May 2001 and August 2001 at 
the Corazon Locsin Montelibano Memorial Regional 
Hospital, Bacolod City.  

2.  Thereafter, the RO should provide the claims 
file to the VA physician who provided an opinion in 
October 2003.  That physician should re-familiarize 
himself with the record, including any additional 
evidence received since his 2003 opinion, and again 
offer an opinion as to whether it is likely, 
unlikely, or at least as likely as not that the 
veteran's service connected pulmonary tuberculosis 
caused or aggravated the veteran's terminal chronic 
obstructive pulmonary disease.  In offering this 
opinion, the physician should be asked to 
distinguish (in layman's terms) between emphysema 
and chronic obstructive pulmonary disease and to 
provide a fuller explanation of the apparent 
significance he placed on the X-ray evidence that 
did not show any major change in the emphysema, but 
showed a regression and fibrosis of the 
tuberculosis lesion in the RUL, in his 2003 
opinion.  If this physician is unavailable, the 
claims file should be provided to another physician 
for the requested opinion.  

3.  The claim should then be re-adjudicated.  If 
the benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be 
allowed for response, before the case is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

